DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 09/01/2019 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a spiral flow forming part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following corresponding structure:
Agitation blades 43, 49, 68, 78 and/or 88, and/or slope 94, 104, 114 and/or 125.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over HARUTA (US 4,750,923) in view of HARUTA (US 5,207,808).
Regarding claim 1, HARUTA `923 discloses a fuel vapor processing apparatus, comprising:
a casing (1) including an atmospheric port (11) and a purge port (9), wherein the casing forms an atmospheric port-side adsorption chamber (between 2 and 3 filled with 4, col. 2 lines 9-12), an agitation chamber (7), and therein, wherein the atmospheric port-side adsorption chamber and the agitation chamber are continuously arranged in a gas flow direction (dashed arrows from right to left, Fig. 1) from the atmospheric port through the casing to the purge port (Fig. 1); 
an adsorbent (4) filling the atmospheric port-side adsorption chamber, wherein the adsorbent is configured to adsorb and desorb fuel vapor (implied, i.a. col. 1 lines 19-24); and 
a mixer (wall of cylindrical casing 1 and diffuser 12 taken together) disposed in the agitation chamber (Figs. 1 and 12) and including a spiral flow forming part (13, Fig. 12), wherein the spiral flow forming part is configured to spirally guide gas flowing through the agitation chamber (diffuser of Fig. 3 is configured to spirally guide gas flowing from 8 through the agitation chamber; it is noted the claim does not recite the guided gas is flowing in the gas flow direction).
	HARUTA `923 does not disclose a purge port-side adsorption chamber nor an adsorbent filling the purge-side adsorption chamber.
	However, HARUTA `808 teaches a purge port(19)-side adsorption chamber (first container 2), and an adsorbent (3, col. 2 line 40) filling the purge port-side adsorption chamber (col. 2 lines 39-40; Fig. 1), wherein an adsorbing capability of activated carbon (7) in a main adsorption chamber is significantly improved by the presence of the purge port-side adsorption chamber (Fig. 5; col. 4 lines 24-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the purge port-side adsorption chamber and adsorbent filling the purge-side adsorption chamber taught by HARUTA `808 to the atmospheric port-side adsorption chamber of HARUTA `923 to significantly improve the adsorbing capability of the activated carbon in the atmospheric-side adsorption chamber.
HARUTA `923 as modified currently teaches the atmospheric port-side adsorption chamber, the agitation chamber, and the purge port-side adsorption chamber are continuously arranged in a gas flow direction from the atmospheric port through the casing to the purge port.
Regarding claim 3, HARUTA `923 as modified teaches the fuel vapor processing apparatus according to claim 1,
HARUTA `923 further discloses the spiral flow forming part (13, Figs. 1 and 3) comprises a plurality of uniformly circumferentially spaced blades (13; col. 2 lines 38-39).
Regarding claim 4, HARUTA `923 as modified teaches the fuel vapor processing apparatus according to claim 3.
HARUTA `923 further discloses the mixer (wall of cylindrical casing 1 and diffuser 12 taken together) includes an outer circumferential wall (of casing 1) extending about the spiral flow forming part (self-evident, Fig. 1).
Regarding claim 5, HARUTA `923 as modified teaches the fuel vapor processing apparatus according to claim 1.
HARUTA `923 further disclose wherein the spiral flow forming part (13, Figs. 1 and 3) has a spiral slope shape (col. 2 line 42, Fig. 3).
Regarding claim 6, HARUTA `923 as modified teaches the fuel vapor processing apparatus according to claim 5.
HARUTA `923 further discloses wherein the mixer (wall of cylindrical casing 1 and diffuser 12 taken together) includes an outer circumferential wall (of casing 1) extending about the spiral flow forming part (self-evident, Fig. 1).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747